     Case 1:18-cv-05088-SCJ-JKL Document 13 Filed 01/07/19 Page 1 of 19




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION



DONDRA JENNINGS,               )
Plaintiff.                     )              Civil No. 1:18-cv-5088-SCJ
                               )
v.                             )
LOAN CARE, LLC,                )
IMPAC MORTGAGE CORP.,          )
THE REALTY GROUP,              )
Defendants.                    )
______________________________ )

       AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

      COMES        NOW,      PLAINTIFF,      DONDRA      JENNINGS,         hereinafter

“Jennings,” by and through his undersigned attorney and files this Amended

Complaint for Negligent Misrepresentation, Wrongful Foreclosure, Intentional

Infliction of Emotional Distress, Wrongful Eviction, and Negligence against

Defendants, LOAN CARE, LLC, hereinafter “servicer,” IMPAC MORTGAGE

CORP. hereinafter “mortgagee,” and THE REALTY GROUP, hereinafter “realtor”

and states in support thereof:

                             JURISDICTION AND VENUE
      1. This Court has jurisdiction over this matter pursuant to diversity of

          jurisdiction and the amount in controversy is over $75,000.00.




                                     Page 1 of 19
Case 1:18-cv-05088-SCJ-JKL Document 13 Filed 01/07/19 Page 2 of 19




2. Venue is proper in in this district pursuant to 28 U.S.C. §1391(b) because

   the registered agent of two defendants reside at 289 S Culver St,

   Lawrenceville, Gwinnett County, GA, 30046-4805.

                                 PARTIES
3. Plaintiff, Dondra Jennings hereinafter “Jennings” has resided at or owned

   the property for more than 20 years and is the occupier and possessor of

   the property located at 917 Kite Lake Trail, Fairburn, Fayette County,

   Georgia.

4. Defendant, servicer, is the servicer of loan no. 0020344255 associated

   with 917 Kite Lake Trail, Fairburn, Fayette County, Georgia and is a

   foreign corporation, whose principal place of business is 601

   RIVERSIDE AVENUE, JACKSONVILLE, FL, 32204, and whose

   registered agent can be served at 289 S Culver St, Lawrenceville, GA,

   30046-4805.

5. Defendant, mortgagee, is the owner of the note and mortgage for the

   property located at 917 Kite Lake Trail, Fairburn, Fayette County,

   Georgia and is a foreign corporation whose principal place of business is

   19500 JAMBOREE ROAD, Irvine, CA, 92612, and whose registered

   agent can be served at 289 S Culver St, Lawrenceville, GA, 30046-4805.




                              Page 2 of 19
Case 1:18-cv-05088-SCJ-JKL Document 13 Filed 01/07/19 Page 3 of 19




6. Defendant, realtor, is a broker and or real estate company not registered

   with the State of Georgia whose known address and can be served at

   Mary Jarman, 5833 Stewart Parkway, Suite 101, Douglasville, GA

   30135.

                   FACTUAL ALLEGATIONS
7. Jennings has been the owner and possessor of his home located at 917

   Kite Lake Trail since March 19, 1998.

8. On December 5, 2017, Jennings property was foreclosed on without

   proper notice as required by Georgia law, O.C.G.A. § 44-14-162.2.

9. Servicer and Mortgagee seized control and possession of the property, by

   and through their agent, Realtor, changed the locks and put a lock box on

   the door to prevent entry by Jennings on or about December 5, 2017.

10.Servicer and Mortgagee then, by and through their agent Realtor,

   continued to exercise ownership of the property and wrongfully listed the

   property for sale and allowed access to Jennings’ property without legal

   authority and without his permission.

11.On February 9, 2018, servicer and mortgagee continued to exercise

   ownership, possession and control of the property and recorded a Deed

   Under Power regarding the property, further evidencing the foreclosure.




                              Page 3 of 19
Case 1:18-cv-05088-SCJ-JKL Document 13 Filed 01/07/19 Page 4 of 19




   Attached hereto and made a part hereof as Exhibit A is the Deed Under

   Power on February 9, 2018.

12.Jennings was able to communicate with Servicer and advise of the

   illegality of its actions as he was not afforded the proper statutory notice.

13.Said foreclosure was voluntarily rescinded on March 5, 2018. Attached

   hereto and made a part hereof is the Affidavit Rescinding Foreclosure

   Sale as Exhibit B.

14.Defendants, servicer and mortgagee, reported to the consumer reporting

   agencies that Jennings had a foreclosure from December 2017 through

   currently, upon information and belief. Attached hereto and made a part

   hereof is an email from servicer acknowledging that his credit had not

   been corrected as late as July 30, 2018 as Exhibit C.

15.Jennings was denied sole possession of his property from December 5,

   2017 through March 5, 2018 as evidenced by defendants’ behavior and

   actions.

16.Realtor wrongfully and illegally entered the property unlawfully and

   without permission from Jennings and changed the locks on January 19,

   2018.

                                    COUNT I
                  NEGLIGENT MISREPRESENTATION
                   (as to Defendants Impac and Loancare)
                               Page 4 of 19
Case 1:18-cv-05088-SCJ-JKL Document 13 Filed 01/07/19 Page 5 of 19




17.Jennings re-alleges and incorporates by reference paragraphs 1-16 above.

18.Defendants,     servicer   and      mortgagee,    committed      Negligent

   Misrepresentation.

19.Servicer is the agent of Mortgagee.

20.Mortgagee is equally responsible for the actions of Servicer.

21.Servicer, by and through their representatives, negligently supplied false

   information to Jennings that his property would not be foreclosed upon

   until the reinstatement numbers were accurate and correct.

22.Jennings complained on multiple occasions, by phone, of inaccurate

   reinstatement figures that included wrongful foreclosure fees and costs,

   as well as mortgage payments during the time that Jennings was not the

   owner of the property due to the wrongful foreclosure.

23.Servicer negligently and falsely advised Jennings that fees associated

   with the wrongful foreclosure on December 5, 2017 would be rescinded

   and excluded from his reinstatement figures.

24.Servicer negligently and falsely advised that Jennings credit would be

   corrected to reflect that his property had not been foreclosed upon.

25.On March 16, 2017, Carin White, employed by servicer, advised

   Jennings that the foreclosure would be postponed and corrections to his




                              Page 5 of 19
Case 1:18-cv-05088-SCJ-JKL Document 13 Filed 01/07/19 Page 6 of 19




   credit “were in progress” after he called and complained about the

   reinstatement figures and the pending foreclosure email he received.

26.On or about August 30, 2017, Jennings spoke with Rachel, employed by

   servicer, and was advised by phone that his home would not be

   foreclosed upon and that his credit would be corrected, and the

   reinstatement figures would be revised to reflect the changes.

27.Jennings reasonably relied on servicer’s misrepresentations that his home

   would not be foreclosed upon.

28.Jennings reasonably relied on servicer’s misrepresentations that his credit

   would be corrected.

29.Jennings reasonably relied on servicer’s misrepresentations that all fees

   and costs, including but not limited to mortgage fees and attorneys fees,

   during the time of the wrongful foreclosure would be removed from the

   reinstatement amount.

30.Servicer and mortgagee did not remove said fees and costs and continued

   to charge Jennings for the wrongful foreclosure, mortgage payments

   during the time he was denied sole possession and ownership and, as a

   result, never provided accurate reinstatement figures.

31.In addition, servicer continued attempting to foreclose upon Jennings by

   sending harassing communications and Notice of Acceleration and


                              Page 6 of 19
Case 1:18-cv-05088-SCJ-JKL Document 13 Filed 01/07/19 Page 7 of 19




   Foreclosure documents on March 2, 2018; May 18, 2018; and September

   27, 2018. Attached hereto and made apart hereof are the notices as

   composite Exhibit E.

32.Jennings relied on the above misrepresentations to his detriment and did

   not reinstate the loan as he was advised that the correct figures were

   forthcoming.

33.Servicer and mortgagee continued to bill Jennings’ monthly mortgage

   (that had increased while he was not in possession from $670.99 to

   $2,637.58) and the wrongful foreclosure fees preventing him from

   reinstating his loan at a more reasonable amount as provided in the

   November 2017 statement.

34.Due to the foreclosure on Jennings’ credit, he was not able to utilize other

   means to resolve the mortgage issue as his credit was impacted by the

   foreclosure status of the mortgage.

35.Servicer and mortgagee benefitted from this deception by billing

   Jennings at a monthly mortgage of $2,637.58 and ensuring that he would

   not be able to reinstate the loan.

36.Jennings has suffered economic and non-economic injury as he relied on

   servicer’s negligent misrepresentations and bad faith communications




                                Page 7 of 19
Case 1:18-cv-05088-SCJ-JKL Document 13 Filed 01/07/19 Page 8 of 19




   that the reinstatement figures would not include fees and costs associated

   with the wrongful foreclosure to his detriment.

37.As a result of the false and negligent misrepresentations, Jennings’ home

   was subject to foreclosure on November 6, 2018 for the fourth time in

   less than one year.

38.As a result of the false and negligent misrepresentations, Jennings’ credit

   has been affected negatively and he has been denied credit as a result of

   the false reporting on his credit.

39.As a result of the false and negligent misrepresentations, Jennings has

   suffered monetary damages in excess of $148,000.00. Attached hereto

   and made a part hereof is the Loan Modification Agreement as Exhibit D.

40.As a result of the false and negligent misrepresentations, Jennings had to

   hire this firm and pay a reasonable fee for representation and to protect

   his interests.

                               COUNT II
                    WRONGFUL FORECLOSURE
41.Jennings re-alleges and incorporates herein paragraphs 1-16.

42.Defendants, servicer and mortgagee, owed a legal duty of good faith and

   fair dealing with Jennings.




                                 Page 8 of 19
Case 1:18-cv-05088-SCJ-JKL Document 13 Filed 01/07/19 Page 9 of 19




43.Defendants, servicer and mortgagee, owed a legal duty to follow the laws

   of Georgia and provide proper notice to Jennings prior to foreclosing on

   his property.

44.Defendants, servicer and mortgagee, owed a legal duty of ordinary care

   to Jennings in their communications and transactions with Jennings.

45.Defendants foreclosed on Jennings home on December 5, 2017. See

   Exhibit A.

46.Defendants breached their duty to Jennings to follow the laws of Georgia

   and to provide proper notice according to Georgia law, O.C.G.A. § 44-

   14-162.2.

47.Defendants breached their duty of good faith and fair dealing with

   Jennings by continuously providing him false information and

   misrepresenting their actions; continuously advising that they would

   correct the inaccurate credit reporting and reinstatement figures;

   continuously reassuring him that his property would not be foreclosed

   upon; and failing to remove costs and fees associated with the unlawful

   foreclosure.

48.Defendants breached their duty of ordinary care by failing to

   communicate true and correct information; failing to properly notice the

   December 5, 2017 foreclosure; failing to accurately report credit


                             Page 9 of 19
Case 1:18-cv-05088-SCJ-JKL Document 13 Filed 01/07/19 Page 10 of 19




    information and correct inaccurate information; failing to properly handle

    consumer complaints; failing to act reasonably and in accordance with

    servicer standards and guidelines.

 49.Jennings had the ability to reinstate the loan in November 2017 but was

    denied the opportunity to do so due to Defendants’ wrongful foreclosure

    and failure to correct the reinstatement figures.

 50.Jennings was deprived of sole possession and ownership of his property

    from December 5, 2017 until March 5, 2018.

 51.The above breaches of duty have caused economic damages exceeding

    $150,000.00 and non-economic injury to Jennings to be determined by

    the enlightened conscious of the jury and continues to cause injury.

 52.Jennings has had to retain the services of this firm at a reasonable rate to

    protect her interests.

                                  COUNT III
                                  TRESPASS
                     VIOLATION OF O.C.G.A. § 51-9-1
                             (as to all defendants)
 53.Jennings re-alleges and incorporates herein paragraphs 1-16.

 54.Defendants, mortgagee and servicer, wrongfully foreclosed on Jennings

    property on December 5, 2017.




                               Page 10 of 19
Case 1:18-cv-05088-SCJ-JKL Document 13 Filed 01/07/19 Page 11 of 19




 55.Defendants, mortgagee, servicer and realtor, violated O.C.G.A. § 51-9-1

    by wrongfully taking possession of Jennings property without legal

    authority and permission.

 56.Defendants, mortgagee, servicer and realtor, violated O.C.G.A. § 51-9-1

    by wrongfully interfering with Jennings right to exclusive use and benefit

    of his property.

 57.Realtor wrongfully entered the property of Jennings without permission,

    listed the property for sale without permission, and took possession of the

    property without Jennings’ permission.

 58.None of the defendants had permission or authority to enter, to possess,

    or to list the property of Jennings for sale from December 5, 2017

    through current.

 59.The locks to Jennings property were changed by Realtor in January 2018

    without permission from Jennings and without authority preventing

    Jennings entry and sole possession of his property.

 60.Unknown individuals were allowed to enter Jennings’ property without

    permission and authority as the property was listed for sale by defendants

    and a lockbox permitting unlawful entry was on the property.




                                Page 11 of 19
Case 1:18-cv-05088-SCJ-JKL Document 13 Filed 01/07/19 Page 12 of 19




 61.Defendants did not lawfully foreclose, possess a writ of possession and

    did not have authority or permission from Jennings to enter the premises

    or prevent Jennings from having possession.

 62.Jennings was damaged because he was denied exclusive possession of his

    property; he had property damage to his property; he was denied

    exclusive enjoyment and privacy of his property; and his reputation was

    damaged due to the status of the property as a foreclosed property.

 63.Jennings was damaged as he was emotionally distraught to learn that

    multiple unknown individuals had access and entry to his property, to

    learn that his privacy had been violated and that his property had been

    damaged.

                              COUNT IV
   INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                      (as to Defendant Servicer)
 64.Jennings re-alleges paragraphs 1 through 16 and hereby incorporates

    them herein by reference as if stated verbatim.

 65.This is an action for damages for intentional infliction of emotional

    distress.

 66.Servicer has attempted multiple foreclosures against Jennings despite

    having knowledge and notice of credible issues with the reinstatement

    figures and amounts due. See attached composite exhibit E.

                               Page 12 of 19
Case 1:18-cv-05088-SCJ-JKL Document 13 Filed 01/07/19 Page 13 of 19




 67.Jennings has made multiple requests for the reinstatement figures to be

    corrected so he can reinstate his loan.

 68.Servicer has reassured Jennings on multiple occasions that they would

    correct figures and remove fees and costs associated with the wrongful

    foreclosure.

 69.Despite these reassurances from servicer, servicer refuses to correct the

    reinstatement figures and continues to include attorneys’ fees for the

    wrongful foreclosure on December 5, 2017, continues to include

    mortgage fees for the time period in which Jennings did not have

    exclusive possession neither title to the property, and continues to cause

    him emotional stress regarding the status of his property, credit and

    reputation.

 70.Defendant continues to conduct itself maliciously and in a hostile manner

    by stating that it will not foreclose and then initiating multiple

    foreclosure proceedings against Jennings.

 71.Defendant’s conduct above towards Jennings is intentional.

 72.Defendant’s conduct above towards Jennings is reckless.

 73.Defendant’s conduct above is extreme and outrageous and shocks the

    conscience of the public as it is continuously subjecting Jennings to




                               Page 13 of 19
Case 1:18-cv-05088-SCJ-JKL Document 13 Filed 01/07/19 Page 14 of 19




    emotional and financial distress unnecessarily and is in their control to

    correct and prevent.

 74.Defendant’s outrageous conduct is the proximate cause of Jennings’

    severe emotional distress, anxiety, and mental anguish.

                                  COUNT V
                     ORDINARY NEGLIGENCE
                             (as to all defendants)
 75.Jennings re-alleges paragraphs 1 through 16 and hereby incorporates

    them herein by reference as if stated verbatim.


 76.This is an action in ordinary negligence.

 77.Defendants had a duty to operate with ordinary diligence, to the degree of

    care which is exercised by ordinarily prudent persons under the same or

    similar circumstances.

 78.Defendants all had a duty to Jennings to provide accurate information to

    reporting agencies, to operate in good faith, to provide notices to the

    appropriate address, to have legal authority to enter and take possession

    of his property, to follow all state and federal laws.

 79.Defendants failed to operate with ordinary diligence as stated above and

    to be proven at trial.

 80.As a result, Defendants are liable for damages caused by such breaches of

    ordinary negligence.
                                  Page 14 of 19
Case 1:18-cv-05088-SCJ-JKL Document 13 Filed 01/07/19 Page 15 of 19




 81.Defendants committed additional negligent acts and omissions to be

    proven by the facts and evidence at trial.

 82.Jennings has suffered damages, pain, mental anguish and emotional

    distress, and continues to be damaged and harmed as a direct and

    proximate result of the breach of legal duties owed to Jennings in the

    amount to be determined by the enlightened conscious of the jury.

                              COUNT VI
NOMINAL AND GENERAL DAMAGES UNDER O.C.G.A. §51-12-2
 83.Jennings re-alleges paragraphs 1 through 82 and hereby incorporates

    them herein by reference as if stated verbatim.

 84.As a direct and proximate result of Defendants’ violations of law

    including negligence, intentional infliction of emotional distress,

    negligent misrepresentation, wrongful foreclosure, and trepass, as stated

    herein above, Jennings has suffered painful injuries.

 85.As a direct and proximate result of Defendants’ violations of law

    including negligence, intentional infliction of emotional distress,

    negligent misrepresentation, wrongful foreclosure, and trespass as stated

    herein above, Jennings has suffered conscious mental pain and suffering.

 86.As a direct and proximate result of Defendants’ violations of law

    including negligence, intentional infliction of emotional distress,

    negligent misrepresentation, wrongful foreclosure, and trepass, as stated
                               Page 15 of 19
Case 1:18-cv-05088-SCJ-JKL Document 13 Filed 01/07/19 Page 16 of 19




    herein above, Jennings has suffered severe emotional pain and distress.

 87.As a direct and proximate result of Defendants’ wrongful foreclosure,

    negligence, and wrongful eviction, as stated hereinabove, Jennings

    suffered nominal damages.

 88.By reason of the foregoing, Jennings is entitled to recover compensatory

    damages from defendant for past, present and future emotional pain and

    suffering, and loss of quality of life in such an amount that shall be

    shown by the evidence and determined by the enlightened conscience of

    the jury.

 89.By reason of the foregoing, Jennings is entitled to recover nominal

    damages from Defendants for injuries sustained in such an amount as

    shall be shown by the evidence and proven at trial and by the enlightened

    conscience of the jury.

                            COUNT VII
                       PUNITIVE DAMAGES
 90.Jennings re-alleges paragraphs 1 through 82 and hereby incorporates

    them herein by reference as if stated verbatim.

 91.This is an action for punitive damages pursuant to O.C.G.A. §51-12-5.1.

 92.Defendants by and through its employees acted intentionally toward

    Jennings.

 93.Defendants’ actions showed a conscious indifference toward the


                               Page 16 of 19
    Case 1:18-cv-05088-SCJ-JKL Document 13 Filed 01/07/19 Page 17 of 19




          consequences.

     94.Defendant’s actions showed willful misconduct, malice, fraud,

          wantonness, oppression, or that entire want of care.

     95.Defendants acted with the specific intent to cause harm.

     96.Jennings has suffered tremendously at the hands of Defendants and is

          entitled to punitive damages to be determined by the enlightened

          conscious of the jury.

                          DEMAND FOR JURY TRIAL
     97.Jennings hereby makes demand for a jury trial in this matter.



                             PRAYER FOR RELIEF

WHEREFORE Plaintiff, Dondra Jennings, hereby requests and prays that this

Honorable Court:

     A.      That summons issue and service be perfected upon Defendants

             requiring them to appear in this Honorable Court within the time

             prescribed by Federal law and answer this Complaint; and,

     B.      Order a trial by jury; and,

     C.      Award Plaintiff general, nominal, statutory, special and punitive

             damages; and,

     D.      Award Plaintiff’s attorney’s fees and costs pursuant to Federal and

             Georgia law; and,
                                     Page 17 of 19
     Case 1:18-cv-05088-SCJ-JKL Document 13 Filed 01/07/19 Page 18 of 19




      E.      Grant such other and further relief, as the court shall deem necessary

and proper.


      DATED 7th day of January 2019.

                                               /s/ Vera June Starks            _

                                               Vera June Starks
                                               Starks Law LLC
                                               Georgia Bar 935496
                                               PO Box 77054
                                               Atlanta, GA 30357
                                               404-445-8755 (p)
                                               admin@starkslawatlanta.com


                           CERTIFICATE OF COMPLIANCE


      This is to certify that the foregoing was prepared using Times New Roman 14
pt font in compliance with Local Rule 5.1 (B).


                                               /s/ Vera June Starks_________
                                               Vera June Starks




                                     Page 18 of 19
    Case 1:18-cv-05088-SCJ-JKL Document 13 Filed 01/07/19 Page 19 of 19




                        CERTIFICATE OF SERVICE

      I hereby certify that I am over the age of 18 and that on January 7, 2019, the

foregoing notice was filed with the Clerk by uploading it to the CM/ECF system

for filing and service and the foregoing was emailed to: Bret Chaness, Esq. at

bchaness@rubinlublin.com as counsel for Loan Care, LLC and Impac Mortgage

Corp. and to Charles Hale Van Horn, esq. at cvanhorn@bfvlaw.com and

notices@bfvlaw.com as counsel for The Realty Group.

                                              /s/ Vera June Starks_________
                                              Vera June Starks




                                    Page 19 of 19
